Citation Nr: 1203626	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back disability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to November 1992 and from July 1994 to April 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 40 percent rating for the Veteran's service-connected low back disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  

In the Veteran's March 2009 VA Form 9, substantive appeal, he requested a "BVA hearing at a local VA office before a member, or members, of the BVA," and specifically indicated that he wanted to be scheduled for a videoconference hearing.  A close review of the claims file shows that he has not been scheduled for such a hearing, nor has he withdrawn his request for a hearing before the Board.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran to be scheduled for a videoconference hearing at his local RO.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

